ORDER AND JUDGMENT *
PAUL KELLY, Jr., Circuit Judge.
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal. See Fed. R.App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore ordered submitted without oral argument.
This is an appeal from an order denying plaintiffs motion for a preliminary injunction enjoining defendants from sentencing him following his conviction in Kansas state court. Plaintiff has since been sentenced, and his case is pending on direct appeal.
“Generally, an appeal should be dismissed as moot when events occur that prevent the appellate court from granting any effective relief. Thus, where an act sought to be enjoined has occurred, an appeal of a district court order denying an injunction is moot.” Thoumir v. Buchanan, 710 F.2d 1461, 1461 (10th Cir.1983) (citations omitted). “Mootness deprives a court of jurisdiction.” Oyler v. Allenbrand, 23 F.3d 292, 294 (10th Cir.1994).
Plaintiffs appeal of the district court’s denial of a preliminary injunction is hereby DISMISSED as moot.

 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel. The court generally disfavors the citation of orders and judgments; nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.